—Order, Supreme Court, New York County (Jane Solomon, J.), entered November 9, 2001, which, inter alia, granted the cross motion of defendants-respondents for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly considered all factors relevant to assessing the magnitude of the hazard posed by the complained of defect (see Trincere v County of Suffolk, 90 NY2d 976) and properly concluded that the defect, which appears from the record to have been shallow and gently graded and to have had none of the characteristics of a trap or snare, was not actionable (see Santiago v United Artists Communications, 263 AD2d 407, 408; Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210). We note in this connection the absence of evidence indicating that the defect, although apparently trivial, nonetheless posed a significant hazard by reason of its location or adverse weather or lighting conditions (cf. McKenzie v Crossroads Arena, 291 AD2d 860, 861, lv dismissed 98 NY2d 647; Nin v Bernard, 257 AD2d 417, 418; Tesak v Marine Midland Bank, 254 AD2d 717, 718). Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.